DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 14, 16-19, 21-24, 33-35 and 38-40 (as best understood, subject to the deficiencies under 35 USC 112 identified infra) are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within U.S. Patent Application Publication No. 2010/0060987 to Witzman et al. (“Witzman”), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Witzman to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed physical component arrangements and their respective operational capabilities), as such modifications would be likely to render the Witzman assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
The aforementioned claims would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 14, 16-19, 21-24, 33-35 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 1 and 38 recite the limitation "the angle of incidence"; ii) claims 1-2, 4, 19 and 38 recite the limitation “the angle of light incident to”; iii) claims 1-2, 19 and 38 recite the limitation “the proportion”; and iv) claims 5, 14 and 21-22 recite the limitation “the plane”.  
The claims 1, 19 and 38 recitations of “in accordance with” render the scope of the respective claims unclear, as it is unknown exactly what physical structure is sought in using said phrase.  The precise arrangement of the respective materials should be clearly described in order to enable one to understand the exact nature of the invention.  Accordingly, please review/revise/clarify.
The claims 1, 19 and 38 recitations of “said first viewing angle corresponds to viewing the optical device along a direction that is off the normal of the optical device” and “said second viewing angle corresponds to viewing the optical device along a direction that is off the normal of the optical device” are unclear.  Please provide a clear explanation of the exact physical structure sought.  Accordingly, please review/revise/clarify.
The claims 1-2, 19 and 38 recitations of “different to” are unclear.  Do Applicants’ actually intend to recite “different from”?  Please review/revise/clarify.
The claim 18 recitations of “infra-red to red” and “infra-red to infra-red” are unclear.  Exactly what physical structure/configuration is sought?  Please review/revise/clarify.
The claim 40 recitation of “the sub-arrays are provided according to the colour zones of the template pixels” is unclear.  Exactly what criteria is applied in determining how the sub-arrays are provided?  Please review/revise/clarify.
Claims 3, 16-17, 23-24, 33-35 and 39 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 38.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637